Exhibit 10.16 WARRANT AND REGISTRATION RIGHTS AGREEMENT by and among TOWERSTREAM CORPORATION, AND THE WARRANT HOLDER S SET FORTH ON SCHEDULE A ATTACHED HERETO Dated as of October 16, 2014 TABLE OF CONTENTS Page ARTICLE I 1 Definitions 1 ARTICLE II 4 Original Issue of Warrants 4 SECTION 2.01. Form of Warrant Certificates 4 SECTION 2.02. Execution and Delivery of Warrant Certificates 4 ARTICLE III 5 Exercise Price, Exercise of Warrants and Expiration of Warrants 5 SECTION 3.01. Exercise Price 5 SECTION 3.02. Exercise of Warrants 5 SECTION 3.03. Expiration of Warrants 5 SECTION 3.04. Method of Exercise; Payment of Exercise Price 5 SECTION 3.05. Transferability of the Warrants 6 SECTION 3.06. Compliance with the Securities Act 6 ARTICLE IV 7 Registration Rights and Procedures and Listing 7 SECTION 4.01. Required Registration 7 SECTION 4.02. Piggyback Registration Rights 8 SECTION 4.03. Expenses of Registration and Selling 8 SECTION 4.04. Obligations of the Company 8 SECTION 4.05. Suspension of Sales 10 SECTION 4.06. Furnishing Information 10 SECTION 4.07. Indemnification 11 SECTION 4.08. Contribution 12 SECTION 4.09. Representations, Warranties and Indemnities to Survive 12 SECTION 4.10. [Intentionally Left Blank] 12 SECTION 4.11. Rule 144 Reporting 12 ARTICLE V 13 Adjustments 13 SECTION 5.01. Adjustments for Cash Dividends 13 SECTION 5.02. Adjustments Upon Certain Transactions 13 SECTION 5.03. Dividends and Distributions 13 SECTION 5.04. [Intentionally Left Blank] 14 SECTION 5.05. Consolidation, Merger or Sale 14 SECTION 5.06. [Intentionally Left Blank] 14 SECTION 5.07. Minimal Adjustments 14 SECTION 5.08. Notice of Adjustment; Certificate as to Adjustments 14 SECTION 5.09. Miscellaneous 15 SECTION 5.10. Affiliate Transaction 15 ARTICLE VI 15 Warrant Transfer Books 15 SECTION 6.01. Warrant Transfer Books 15 ARTICLE VII 16 Warrant Holders 16 SECTION 7.01. No Voting Rights 16 SECTION 7.02. Right of Action 16 i SECTION 7.03 Agent 16 ARTICLE VIII 16 Representations and Warranties 16 SECTION 8.01. Representations and Warranties of the Company 16 SECTION 8.02. Representations and Warranties of the Holders 17 ARTICLE IX 17 Covenants 17 SECTION 9.01. Reservation of Common Stock for Issuance on Exercise of Warrants 17 SECTION 9.02. Notice of Dividends 18 SECTION 9.03. Certain Other Events 18 SECTION 9.04. Transfers 18 ARTICLE X 18 Miscellaneous 18 SECTION 10.01. Tax Matters 18 SECTION 10.02. Surrender Certificates 18 SECTION 10.03. Mutilated, Destroyed, Lost and Stolen Warrant Certificates 18 SECTION 10.04. Removal of Legends 19 SECTION 10.05. Notices 19 SECTION 10.06. Applicable Law; Jurisdiction 19 SECTION 10.07. Persons Benefiting 20 SECTION 10.08. Counterparts 20 SECTION 10.09. Amendments 20 SECTION 10.10. Headings 20 SECTION 10.11. Entire Agreement 20 SECTION 10.12 [Intentionally Left Blank] 20 SECTION 10.13 Rights Make-Whole Right 20 SECTION 10.14 Severability 21 SECTION 10.15 Certain Other Adjustments 21 SIGNATURES: EXHIBIT A - Form of A-Warrant Certificate EXHIBIT B - Form of B - Warrant Certificate SCHEDULE - WARRANT HOLDERS AND WARRANT AMOUNTS ii WARRANT AND REGISTRATION RIGHTS AGREEMENT WARRANT AND REGISTRATION RIGHTS AGREEMENT dated as of October 16, 2014 (the “ Issuance Date ”), by and among TOWERSTREAM CORPORATION, a Delaware corporation (the “ Company ”), and the Warrant Holders (defined below). WITNESSETH: WHEREAS , the Company is issuing and delivering (i)warrant certificate(s) in the form of ExhibitA hereto (the “ A-Warrant Certificates ”) evidencing A-Warrants to purchase up to 1,200,000 shares, subject to adjustment, of its Common Stock and (ii) warrant certificate(s) in the form of Exhibit B hereto (the “ B-Warrant Certificates ”) evidencing the B-Warrants to purchase up to 2,400,000 shares, subject to adjustment, of its Common Stock; in each case in connection with the execution and delivery of a loan agreement dated as of even date herewith, among the Company, certain Company subsidiary borrowers, Melody Business Finance, LLC, as administrative agent, and the lenders party thereto, pursuant to which such lenders will make a term loan to the Company in the amount of $35,000,000 (the “ Loan Agreement ”) in accordance with the terms of such Loan Agreement; and WHEREAS , subject to certain adjustments and limitations provided herein, the Warrants are exercisable for shares of Common Stock of the Company. NOW, THEREFORE , in consideration of the foregoing, the Company, the Agent and the Warrant Holders each hereby agree as follows: ARTICLE I Definitions As used in this Agreement, the following terms shall have the following meanings: “ Affiliate ” means, with respect to any Person, a Person that directly or indirectly controls, is controlled by or is under direct or indirect common control with, such Person. For purposes of this definition, “ control ” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “ controlling ” and “ controlled ” have meanings correlative to the foregoing. “ Agent ” means a nominee designated as agent by a majority in interest (based on Warrants then outstanding) of all Warrant Holders. “ A-Warrant ” means the A-Warrants issued by the Company from time to time pursuant to this Agreement under an A-Warrant Certificate. “ A-Warrant Certificate ” has the meaning set forth in the recitals to this Agreement. “ Board ” means the board of directors of the Company. “ Business Day ” means any day that is not a day on which banking institutions are authorized or required to be closed in the State of New York. “ B-Warrant ” means the B-Warrants issued by the Company from time to time pursuant to this Agreement under a B-Warrant Certificate. “ B-Warrant Certificate ” has the meaning set forth in the recitals to this Agreement. “ Cashless Exercise ” has the meaning set forth in Section 4.01(f). 1 “ Certificate of Incorporation ” means the Company’s Amended Certificate of Incorporation, as amended from time to time. “ Common Stock ” means the common stock, par value $0.001 per share, of the Company. “ Common Stock Equivalent ” means any warrant, right or option to acquire any shares of Common Stock or any security convertible into or exchangeable for shares of Common Stock. “ Convertible Securities ” means any securities (directly or indirectly) convertible into or exchangeable for Common Stock or Common Stock Equivalents. “ Company ” has the meaning set forth in the preamble to this Agreement, and its successors and assigns. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. “ Excluded Securities ” means (i)the Qualifying Employee, Consultant or Director Stock; (ii)the Underlying Stock; (iii)any shares of Common Stock or Common Stock Equivalents issued for non-cash consideration in connection with any merger, consolidation, acquisition or similar business combination but solely to the extent such securities are not issued significantly for the purpose of raising capital or to an entity who is engaged in the business of investing in securities, provided that if any such transaction involves an Affiliate of the Company, such transaction is made on an arms’-length basis and supported by a fairness opinion from an Independent Financial Expert; and (iv)any shares of Common Stock or Common Stock Equivalents issued for non-cash consideration in connection with any joint venture, licensing, development or sponsorship activities in the ordinary course of business but solely to the extent such securities are not issued significantly for the purpose of raising capital or to an entity who is engaged in the business of investing in securities, provided that if any such transaction involves an Affiliate of the Company, such transaction is made on an arms’-length basis and supported by a fairness opinion from an Independent Financial Expert. “ Ex-date ” has the meaning set forth in Section5.03(a) . “ Exercise Date ” has the meaning set forth in Section3.02 . “ Exercise Price ” has the meaning set forth in Section3.01 . “ Expenses ” means all expenses incurred by the Company and the Holders in effecting any registration pursuant to this Agreement, including all registration and filing fees, printing expenses, reasonable fees and disbursements of one counsel selected by the Agent to represent all holders of Registrable Securities included in such registration, Blue Sky fees and expenses, and expenses of the Company’s independent accountants in connection with any regular or special reviews or audits incident to or required by any such registration, and all underwriting discounts and selling commissions applicable to the sale of the applicable Registrable Securities. “ Expiration Date ” means such date that is seven and one-half (7.5) years from the Issuance Date. “ Fair Market Value ” means: (i)in the case of shares of stock where, at least four months prior to the issuance thereof, other shares of the same class had already been listed on the Principal Market (as defined in the Loan Agreement), the average of the daily volume-weighted average prices of such stock for the twenty (20) consecutive trading days immediately preceding the day as of which Fair Market Value is being determined; (ii)in the case of securities not covered by clause (i)above or other property, the fair market value of such securities or such other property as determined by an Independent Financial Expert, using one or more valuation methods that the Independent Financial Expert in its best professional judgment determines to be most appropriate, assuming, in the case of securities, such securities are fully distributed and, in the case of securities or other property, such items are to be sold in an arm’s-length transaction and there was no compulsion on the part of any party to such sale to buy or sell, and taking into account all relevant factors; and 2 (iii)in the case of cash, the amount thereof. “ Holders ” means the Warrant Holders and any permitted assignee or transferee of the Warrant Holders and, unless otherwise provided or indicated herein, the holders of the Registrable Securities. “ including ” means “including, without limitation”. “ Independent Financial Expert ” means a nationally recognized investment banking firm mutually agreed by the Company and the Agent (on behalf of a majority in interest of Holders of then outstanding Warrants), which firm does not have a material financial interest in, or other material economic relationship with, either the Company or the Agent (on behalf of a majority in interest of Holders of then outstanding Warrants) or their respective Affiliates. If the Company and the Agent (on behalf of a majority in interest of Holders of then outstanding Warrants) are unable to agree on an Independent Financial Expert, each of them shall promptly choose a separate Independent Financial Expert who shall promptly choose a third Independent Financial Expert who shall serve as the Independent Financial Expert hereunder; provided that such third Independent Financial Expert does not have a material financial interest in, or other material economic relationship with, either the Company or the Agent or their respective Affiliates. “ Issuance Date ” has the meaning set forth in the preamble to this Agreement. “ Listed ” has the meaning set forth in Section 4.01(d). “ Material Adverse Change ” shall have the meaning ascribed to such term in the Loan Agreement. “ Maximum Number of Shares ” means the number of shares of Common Stock (and other Registrable Securities) proposed to be included in a Registration Statement that can be sold in an underwritten offering without materially delaying or jeopardizing the success of the subject offering (including the offering price per share). “ Person ” means any individual, corporation, limited liability company, partnership, joint venture, association, joint stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “ Piggyback Registration ” has the meaning set forth in Section4.02(a) . “ Prospectus ” means the prospectus included in any Registration Statement, as amended or supplemented by any prospectus supplement with respect to the terms of the offering of any of the Registrable Securities covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference in such prospectus. “ Qualifying Employee or Director or Consultant Stock ” means (i)rights and options issued in the ordinary course of business under any Company-sponsored employee benefit plan or agreement, any Company-sponsored director compensation plan or agreement and any Common Stock issued after the date hereof upon exercise of such rights and options and (ii)restricted stock and restricted stock units issued after the date hereof in the ordinary course of business under any Company-sponsored employee benefit plan or agreement, any Company-sponsored director compensation plan or agreement and Common Stock issued after the date hereof in settlement of any such restricted stock units; in each case pursuant to a plan or arrangement approved by the disinterested members of the Board and the stockholders of the Company. “ Recapitalization Event ” has the meaning set forth in Section5.03(a) . “ Register, registered, and registration ” shall refer to a registration effected by preparing and (a)filing a Registration Statement in compliance with the Securities Act and applicable rulesand regulations thereunder, and the declaration of or automatic effectiveness of such Registration Statement or (b)filing a Prospectus and/or prospectus supplement in respect of an appropriate effective Registration Statement on FormS-1 or S-3 (or successor registration statement form). “ Registrable Securities ” means the Common Stock (as well as or other securities issuable under the Warrants at any time during the term of this Agreement). Registrable Securities shall continue to be Registrable Securities (whether they continue to be held by the Warrant Holders or they are sold to other Persons) until (i)they are sold pursuant to an effective Registration Statement under the Securities Act; (ii)they may be sold by their holder pursuant to Rule144 without limitation thereunder on volume or manner of sale; or (iii)they shall have otherwise been transferred and new securities not subject to transfer restrictions under any federal securities laws and not bearing any legend restricting further transfer shall have been delivered by the Company, all applicable holding periods shall have expired, and no other applicable and legally binding restriction on transfer by the Holder thereof shall exist under the Securities Act. 3 “ Registration Rights ” means the rights of Holders set forth in ArticleIV to have shares of Registrable Securities registered under the Securities Act for sale under one or more effective Registration Statements. “ Registration Statement ” means any registration statement filed by the Company under the Securities Act pursuant to the Registration Rights, including the Prospectus, any amendments and supplements to such registration statement, including post-effective amendments, and all exhibits and all material incorporated by reference in such registration statement. “ Reorganization Event ” has the meaning set forth in Section5.05 . “ Required Registration Date ” has the meaning set forth in Section 4.01(a). “ Required Registration Statement ” has the meaning set forth in Section 4.01(a). “ Rule144, Rule144A and Rule415 ” mean, in each case, such rulepromulgated under the Securities Act (or any successor provision), as such rulesmay be amended from time to time. “ Sale ” has the meaning set forth in Section3.06(a) . “ Scheduled Black-Out Period ” means the periods from and including 9 a.m. on the calendar day that is 5 days before the end of each calendar quarter to and including 9 a.m. on the third calendar day after the Company filed the required SEC reports for that applicable quarter. “ SEC ” means the Securities and Exchange Commission. “ Securities Act ” means the Securities Act of 1933, as amended. “ Underlying Stock ” means the shares of Common Stock issuable or issued upon the exercise of the Warrants. “ Voting Securities ” means the Common Stock and any other securities of the Company of any kind or class having power generally to vote in the election of directors. “ Warrant Certificates ” means the A-Warrant Certificates and the B-Warrant Certificates. “ Warrant Holders ” means the initial holders of Warrants set forth on Schedule A attached hereto. “ Warrants ” means, collectively, the A-Warrants and the B-Warrants. ARTICLE II Original Issue of Warrants SECTION2.01. Formof Warrant Certificates . The Warrant Certificates shall be in registered form only and substantially in the forms attached hereto as Exhibits A and B (as applicable) and shall be dated the date on which signed by the Company and may have such legends and endorsements typed, stamped, printed, lithographed or engraved thereon as provided in Section3.05 or as may be required to comply with any applicable law or with any applicable ruleor regulation pursuant thereto or with any applicable ruleor regulation of any securities exchange on which the Warrants may be Listed. SECTION2.02. Execution and Delivery of Warrant Certificates . (a) Simultaneously with the execution of this Agreement, (i)A-Warrant Certificates evidencing an aggregate of up to 1,200,000 A-Warrants entitling the holders thereof to collectively purchase an aggregate of up to 1,200,000 shares of Common Stock, subject to adjustment, shall be executed by the Company and delivered to the Warrant Holders and (ii)B-Warrant Certificates evidencing an aggregate of up to 2,400,000 B-Warrants entitling the holders thereof to collectively purchase an aggregate of up to 2,400,000 shares of Common Stock, subject to adjustment, shall be executed by the Company and delivered to the Warrant Holders; each in such amounts as set forth on Schedule A attached hereto. 4 (b) From time to time, the Company shall sign and deliver Warrant Certificates in required denominations to Persons entitled thereto in connection with any exchange permitted under this Agreement. The Warrant Certificates shall be executed on behalf of the Company by its President, Chief Executive Officer, Chief Financial Officer, Secretary or Executive Vice President, either manually or by facsimile signature printed thereon. In case any officer of the Company whose signature shall have been placed upon any of the Warrant Certificates shall cease to be such officer of the Company before issue and delivery thereof, such Warrant Certificates may, nevertheless, be issued and delivered with the same force and effect as though such person had not ceased to be such officer of the Company. ARTICLE III Exercise Price; Exercise of Warrants and Expiration of Warrants SECTION3.01. Exercise Price . Each Warrant Certificate shall entitle the Holder thereof, subject to the provisions of this Agreement, to purchase, except as provided in Section3.04 hereof, one share of Common Stock for each Warrant represented thereby, at an exercise price per share of Common Stock as follows: (a) $0.01 in respect of the A-Warrants and (b) $1.26 in respect of the B-Warrants (in each case, such Warrant’s applicable exercise price, the “ Exercise Price ”), subject to all adjustments made on or prior to the date of exercise thereof as provided in this Agreement. SECTION3.02. Exercise of Warrants . The Warrants shall be exercisable in whole or in part from time to time on any Business Day beginning on the Issuance Date and ending on the Expiration Date in each case in the manner provided for herein (any such date on which the applicable Warrant shall be exercisable, an “ Exercise Date ”). SECTION3.03. Expiration of Warrants . Any unexercised Warrants shall expire and the rights of the Holders of such Warrants to purchase Underlying Stock shall terminate at the close of business on the Expiration Date. Under no circumstances shall the Warrants be redeemed for cash. SECTION3.04. Method of Exercise; Payment of Exercise Price . (a) In order to exercise a Warrant, the Holder thereof must (i)surrender the Warrant Certificate evidencing such Warrant to the Company, with the form on the reverse of or attached to the Warrant Certificate duly executed, and (ii) subject to Section 4.01(f),pay in full the Exercise Price then in effect for the shares of Underlying Stock as to which a Warrant Certificate is submitted for exercise in the manner provided in paragraph(b)of this Section3.04 . (b) Simultaneously with the exercise of each Warrant, payment in full of the Exercise Price shall be delivered to the Company. Such payment shall be made in cash, by bank wire transfer in immediately available funds. (c) If fewer than all the Warrants represented by a Warrant Certificate are surrendered, such Warrant Certificate shall be surrendered and a new Warrant Certificate of the same tenor and for the number of Warrants that were not surrendered shall promptly be executed and delivered to the Person or Persons as may be directed in writing by the Holder (subject to the terms hereof), and the Company shall register the new Warrant in the name of such Person or Persons. (d) Upon surrender of a Warrant Certificate in accordance with the foregoing provisions, the Company shall instruct its transfer agent to transfer to the Holder of such Warrant Certificate appropriate evidence of ownership of any shares of Underlying Stock or other securities or property (including cash) to which the Holder is entitled, registered or otherwise placed in, or payable to the order of, such name or names as may be directed in writing by the Holder (subject to the terms hereof), and shall deliver such evidence of ownership and any other securities or property (including cash) to the Person or Persons entitled to receive the same, with any fraction of a share rounded up or down in accordance with Section5.09 . Upon payment of the Exercise Price therefor, a Holder shall be deemed to own and have all of the rights associated with any Underlying Stock or other securities or property (including cash) to which it is entitled pursuant to this Agreement upon the surrender of a Warrant Certificate in accordance with this Agreement. If the Holder shall direct that such securities be registered in a name other than that of the Holder, such direction shall be tendered in conjunction with a signature guarantee from an eligible guarantor institution participating in a signature guarantee program approved by the Securities Transfer Association. 5 SECTION3.05. Transferability of the Warrants . At any time on or after the Issuance Date, the Warrants may be transferred by the Warrant Holders to any Person that is not a Warrant Holder.Subject to Section10.04 , each Warrant Certificate shall bear the following legend: THESE WARRANTS MAYONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW. THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAYBE OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF OCTOBER 16 , 201 4 , BY AND AMONG TOWERSTREAM CORPORATION (THE “COMPANY”) AND THE WARRANT HOLDER S PARTY THERETO . A COPY OF SUCH WARRANT AND REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF THE COMPANY. SECTION3.06. Compliance with the Securities Act . (a) None of the Registrable Securities may be sold, transferred or otherwise disposed of (any such sale, transfer or other disposition, a “ Sale ”), except in compliance with this Section3.06 , but subject to Section9.0 4 . (b) A Holder may sell its Registrable Securities to a transferee that is an “ accredited investor ” or “ qualified institutional buyer ”, as such terms are defined in RegulationD and Rule144A, respectively, under the Securities Act, respectively; provided
